The opinion of the court was delivered by
Beasley, Chief Justice.
The matters attempted to beset up by way of defence in this case are utterly devoid of all legal significance in this suit. The plea in question admits a breach of the bond, and then states certain facts for the purpose of showing that the order to put the bond in suit ought not to have been made by the surrogate-general. It may very well be that if it had been known by that officer that these administrators had been removed from office and another *36person had been substituted in their place, and that, they were prepared to account to such person for the moneys and assets which had come to their hands, that he would not have authorized this suit to be brought. And it might even be, that upon now being applied to he might be led to revoke such order. But however this may be, it is plain that with respect to such subjects this court is destitute of all cognizance. The surrogate-general is the plaintiff on this record, and it would be a strange thing for this court to say that although he has exhibited a legal cause of action in his declaration, he is here without right. The power to decide when an administrator’s bond shall be put in suit is one of the prerogatives 'of the Ordinary. The language of the act is, “in case any bond given by executors, administrators, &c., shall become forfeited, the Ordinary may cause the same to be prosecuted in any court of record, at the expense of any party grieved by such forfeiture; ” and it is quite out of the question for this court' to arrogate the right to review the action of the Chancellor taken under this authorization. The order to prosecute, made by that officer, must be taken, in all collateral proceedings, to be entirely conclusive. And even if the power of supervision resided in this court, such an authority could not be invoked through the medium of a plea to the action, inasmuch as an erroneous order permitting the bond to be sued on, would not constitute any bar to the action. On the assumption of such supervisory power the remedy would be an application to this court to dismiss the action, or possibly by a plea in abatement. But, as has been already said, the authority in question has been left by the statute to the discretion of the Ordinary.
It appears scarcely necessary to say that the case of McDonald and Glynn v. O’Connell’s Adm’rs, 10 Vroom 317, has no relevancy to the question thus disposed of. That case has to do only with suits by individual creditors against removed administrators, founded on devastavits. It was deemed that the remedy for such wrongs was vested in the substituted administrator. But in the present proceeding the *37Ordinary is the actor, and its object is the protection of all persons interested in the assets of this estate. 'Neither the point decided in the reported case nor the reasoning on which the conclusion rests, is in anywise applicable in this instance.
The demurrer must be sustained.